Title: To Benjamin Franklin from Ferdinand Grand, 12 April 1781
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


Monsieur,
Paris le 12. Avril 1781.
La Lettre que vous m’avèz fait l’honneur de m’écrire le 11. avril m’autorise a ouvrier un Credit à M. Jay sur le Marquis d’Yranda à Madrid de 142220 Pes [Piastres] fortes, dans le Cas que Mr. Jay ne pourroit obtenir cette Somme de la Cour l’Espagne. J’ay l’honneur de vous observer que ce Credit est conditionel et que dans la Situation où Mr. Jay se trouve, si je le donnois de même à mon ami, il ne payeroit rien par l’impossibilité de deviner si Mr. Jay a pu obtenir cette Somme en tout ou partie de la Cour d’Espagne. Comme il seroit facheux de faire manquer vos Dispositions et de compromettre le Credit du Congrès, j’ai cru devoir donner ce Credit purement et simplement, sans condition quelconque, si ce n’est d’y satisfaire a fur et mesure des Besoins de Mr. Jay conformement aux Echeances dont il a donné la notte et j’espere que vous m’approuverez.
Je suis avec Respect, Monsieur, Votre très humble et très obeissant serviteur
(signed) Grand
Son Exc. Mr. B. Franklin
